DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.
The following is a non-final office action in response to the request for continued examination of September 15, 2021.
Status of Claims
Claims 1-2, 4-7, and 9-11, as originally filed September 01, 2021, are pending and have been examined on the merits (claims 1, 6, and 11 being independent).
Response to Arguments
Applicant’s arguments and amendments filed September 01, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant’s remarks, pages 7-14

(2) “Step 2B: Claims recite additional element (s) that amount to significantly more than the judicial exception (s)” - page 11
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to amend business transactions of a financial instrument, e.g. an insurance policy, which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’).  For instance, in the process of independent claim 1, the limitations of including… a wind back transaction, validating… the received at least one request, invoking… a transaction framework, analyzing… an audit trail of the completed business transaction, applying… a reversal mechanism, including… executing a backdated transaction, and re-applying… one financial instrument recite this judicial exception.  Therefore, the claims recite an abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 6, and 11 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an 
(3) Step 2B Consideration: The limitations recited by claims 1, 6, and 11 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… one request from a user to amend at least one business transaction, validating… the received at least one request, invoking… a transaction framework, analyzing… an audit trail of the completed business transaction, applying… a reversal mechanism, and re-applying… one financial instrument are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of amending business transactions of a financial instrument, e.g., an insurance policy.  These steps are akin to the transmission and updating of information to solve a business problem akin to at receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [007], memory, instructions, processors, a receiving module, a validation module, an invocation module, an analyzing module, a reversal module. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “database tables” and “a computing device”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of amending business transactions of a financial instrument, e.g., an insurance policy, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-2, 4-7, and 9-11 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of the claims under 35 USC 103, Applicant’s arguments and amendments have been considered but are moot as a new grounds of rejection has been added and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  Further as noted in the citation above the prior art and the amendments are addressed by the rejections cited under 35 USC 103.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for amending business transactions of a financial instrument, e.g., an insurance policy which contains the steps of receiving, validating, invoking, analyzing, and applying.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system, claim 6 is direct to a processor-implemented method, and claim 11 is direct to a non-transitory computer readable medium, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for amending business transactions of a financial instrument, e.g., an insurance policy is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: including… a wind back transaction, validating… the received at least one request, invoking… a transaction framework, analyzing… an audit trail of the completed business transaction, applying… a reversal mechanism, including… executing a backdated transaction, and re-applying… one financial instrument.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… one request from a user to amend at least one business transaction, validating… the received at least one request, invoking… a transaction framework, analyzing… an audit trail of the completed business transaction, applying… a reversal mechanism, and re-applying… one financial instrument do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e. “memory storing instructions, hardware processors, a non-transitory computer readable medium, computer readable program, a computing device, reversal mechanism, a single click on an application, subsequent database table, 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., memory storing instructions, hardware processors, a non-transitory computer readable medium, computer readable program, a computing device, reversal mechanism, a single click on an application, subsequent database table, a logical unit of processing, a wind back and wind forward process) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2, 4-5, 7, and 9-10 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  

This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2, 4-5, 7, and 9-10, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 6, and 11 above.  Merely claiming the same process using the reversal processing for a business transaction of a financial instrument (e.g., an insurance policy) in order to amend the business transaction over the financial instrument does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tholl et al. (hereinafter Tholl), US Publication Number 2010/0211413 A1 in view of Wirz et al. (hereinafter Wirz), US Patent Number 8666786 B1 in further view of Friedman, US Publication Number 2012/0303389 A1 in even further view of Black, Patent Number 7117172 B1.
Regarding claim 1:
Tholl discloses the following:
A system comprising: at least one memory storing instructions (reads on “The stored instructions on the memory 124”); one or more hardware processors communicatively coupled with the memory, wherein the one or more hardware processors are configured (reads on “The processor 150 (also referred to as module(s) for specific components of the engines 40, 44, 50, 
wherein the amendment of the at least one business transaction (reads on “The process updates the original claim with the reversal claim identifier.”) includes a wind back transaction (reads on “Reversing a closed claim”) or a wind forward transaction (reads on “A claim in a semi-closed or closed state can be reopened into a pended state for modifications.”); (Tholl: See page 38, section 8.3.10 REVERSE: “Reverse a pended or closed claim or predetermination, disregarding adjudication results. Reversing a closed claim results in a same-day reversal; reversing a paid claim or predetermination results in a full claim reversal. Reversed claims must include an explanatory Note and Explain Code. This functionality allows users to cancel an active claim experience record. The process updates the original claim with the reversal claim identifier. This action will also create a negative dollar amount against the original claims payee (Provider or Member).” And page 37, section 8.3.7 RE-OPEN: “A claim in a semi-closed or closed state can be reopened into a pended state for modifications.”)
invoking a transaction framework to identify at least one completed business transaction, wherein the completed business transaction is queued in an order of priority date; (Tholl: See paragraph [0054] “based on the potential for revision/reconfiguration of the hierarchies 260,360, via the review engine 50, in view of the analysis of the queued claim 12, it is understood that iterative updates/revisions 54 of the hierarchies 260,360 (e.g. of the plan(s) 42) may provide for increases in auto adjudication levels for the received claims 12, in view of iterative updates/revisions 54 of the hierarchies 260,360 based on claim review (by a claim module 536-see FIG. 24) of the claims 12 submitted to the claims queue 53.”)

applying (reads on “the configuration of the hierarchy 260,360 will revert back to the pre-modified state when the chronological date is outside of the override effective and/or expiry date.”) a reversal mechanism over the identified at least one completed business transaction to reverse the completed transaction to a same state as it existed earlier in the chronological order of occurrence, (Tholl: See paragraph [0137] “It is also recognized that the modification to the blocks 226,228,326,328 content, via the references 227,229, 327,329 can be dated to have an override effective and/or expiry date. Accordingly, these modifications (e.g. as embodied in the references 227,229,327,329) are considered temporary modifications (e.g. overrides) as the configuration of the hierarchy 260,360 will revert back to the pre-modified state when the chronological date is outside of the override effective and/or expiry date.”, and see also [0136])
wherein the reversal mechanism comprises a wind back (reads on “Reversing a closed claim”) and wind forward process (reads on “A claim in a semi-closed or closed state can be reopened into a pended state for modifications.”) based on a single click on an application (reads on “Click to select the Reverse action.” and “Click to select the Re-Open action.”), and (Tholl: See page 38, section 8.3.10 REVERSE: “Reverse a pended or closed claim or predetermination, And page 37, section 8.3.7 RE-OPEN: “A claim in a semi-closed or closed state can be reopened into a pended state for modifications.”)
re-applying (reads on “A claim in a semi-closed or closed state can be reopened into a pended state for modifications”) affected rows of the at least one financial instrument without manual intervention (reads on “The table data can be updated in real-time.”) based on an analysis of records of an audit trail stored (reads on “the adjudication engine 40 (for currently pended claims 12) and/or an administration entity (not shown) that is responsible for quality control/audit procedures of already transacted claims 12”) in subsequent database tables (reads on “This can be a table driven feature with a custom module in the engine 50 to execute the logic for review and possible revision/reconfiguration of the claim 12 and/or the hierarchies 260,360 associated with the claim 12.”, notes: the modified hierarchies 260, 360 is stored in the database 224), upon reversal (reads on “Reversing a closed claim”) of the at least one completed business transaction. (Tholl: See paragraph [0166] “The claims 12 for review can be forwarded to the claims queue 53 by the adjudication engine 40 (for currently pended claims 12) and/or an administration entity (not shown) that is responsible for quality control/audit procedures of already transacted claims 12 ( e.g. no longer in the adjudication process 18). There can be 2 types of workflow queues, personal and group (of adjudicator) based queues.”, and [0167] “This can be a table driven feature with a custom module in the engine 50 to execute the logic for review and possible 12, at least initially.” and see page 38, section 8.3.10 REVERSE: “Reverse a pended or closed claim or predetermination, disregarding adjudication results. Reversing a closed claim results in a same-day reversal; reversing a paid claim or predetermination results in a full claim reversal. Reversed claims must include an explanatory Note and Explain Code. This functionality allows users to cancel an active claim experience record. The process updates the original claim with the reversal claim identifier. This action will also create a negative dollar amount against the original claims payee (Provider or Member).” and see page 37, section 8.3.7 RE-OPEN: “A claim in a semi-closed or closed state can be reopened into a pended state for modifications……”)  
* Tholl does not explicitly disclose the following, however Wirz further teaches:
receiving (reads on “Periodically the Policyholder may be prompted by email or other notification to update, verify, all data and information”) at least one request from a user to amend at least one business transaction corresponding to at least one financial instrument (reads on “an Exposure Based Policy”) of the user, wherein the business transaction (reads on “evaluate the future policy term (renewal) Exposures”) is a logical unit of processing which can be executed on the at least one financial instrument in a defined order as determined by an effective date, a priority date and a transaction creation date, and (Wirz: See column 8 lines 21-31: “The Policyholder's Primary Information can be amended by the Policyholder, Provider, Authorized User, and/or designate. After the policy has been issued, Policyholder's Primary Information could change periodically. These changes could be, but not limited to, changes in Operation(s), Location(s), Mailing Address, Phone/Fax/Email Addresses, Ownership, Officer Status, Drivers List, etc. 
validating the received at least one request from the user based on one or more predefined business rules; (Wirz: See column 66 lines 8-22: “the Provider has the ability to send out periodic notifications via an email or other notification for Policyholder to update the data/information through links to self-service portals….. As an Exposure Based Policy matures (policy term has reached the expiration date), the Provider and Policyholder may determine if the coverage may be renewed. If the coverage is to be renewed, the Provider and Policyholder should be aware of the renewal forecasts as to base renewal pricing. All interested parties can evaluate the future policy term (renewal) Exposures through the software tool included in the software. This tool/report allows all parties to determine future policy forecast based on an empirical approach.”, and see also column 64 lines 16-33)

* Tholl and Wirz do not explicitly disclose the following, however Friedman further teaches:
wherein the reversal mechanism of the at least one completed business transaction (reads on “the underwriting analytics platform may automatically analyze the submitted insurance data based at least in part on information stored in a historic underwriting analytics database”) includes executing a backdated transaction (reads on “backdating history”), a backdated alteration (reads on “backdating history”), and a wrong business transaction entry (reads on “leading indicators of misinformation”); and (Friedman: See paragraph [0034] “the underwriting analytics platform may automatically analyze the submitted insurance data based at least in part on information stored in a historic underwriting analytics database and the behavioral data associated with the submitter….. Still other examples of information that might be stored in the historic underwriting analytics database might include: leading indicators of misinformation, agency profile data, backdating history, policy cancelation and declination information, classification data, endorsement activity, exposure discrepancy, hard stop overrides, large loss and unacceptable risk values, pricing data, and/or risk alerts.”, and see also [0035])

*Tholl, Wirz, and Friedman do not explicitly disclose the following, however Black further teaches:
wherein if the reversal of the at least one completed transaction is due to the backdated transaction creation or update, then one or more entries of the at least one financial instrument are reversed and a new pending transaction is generated in place of the reversed transaction with same creation sequence, the priority date and the effective date, (Black: column 38, lines 39-62: “If the transaction to be reversed is found, the "reverse transaction" function is called. This updates the status of the original transaction to "reversed," makes the effective date the same as the reversed transaction, and places the id of the transactions into each of the other's reference transaction field. The reversing transaction is then inserted into the projection.”)
wherein on the reversal of the at least one completed transaction, a pre-image of data is restored, and (Black: column 52, lines 44-51: “Transactions received externally are probably already stored in permanent database archive. Newly generated transactions that, at first, appear only in the projection are also archived to the same or a similar database log. Finally, the 
wherein the at least one financial instrument includes a reversal stop date at a policy level and no reversal is permitted (reads on “The arguments of the function ask for a single transaction to be found, searching backwards from the effective date of the reversal. If the search fails, the reversal transaction is rejected.”) once the stop date is reached; and (Black: column 38, lines 39-62)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include updating the original transaction to make the effective date the same as the reversed transaction in the method of Tholl, Wirz, and Friedman as further taught by Black because it would provide the same effective date as the reversed transaction (Black: column 38, lines 39-62). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2:
Tholl does not explicitly disclose the following, however Wirz further teaches:
The system as claimed in claim 1, wherein the at least one request from the user to amend (reads on “the Policyholder may be prompted by email or other notification to update, verify, all data and information”) the at least one business transaction (reads on “the policy”) comprise of at least a range of date (reads on “coverage terms”) and at least a range of amount (reads on “a change in premium”) to be amended in the at least one financial instrument. (Wirz: See column 9 lines 5-17: “If information on the Policyholder's Primary Information has changed during or after the 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for amending a business transaction of an insurance policy based on business rules such as an insurance policy renewal in the method of Tholl as further taught by Wirz because it would be more efficient and accurate to change the insurance policy term (Wirz: See column 9 lines 5-17 and column 8 lines 21-31). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 4:
Tholl discloses the following:
The system as claimed in claim 1, wherein the reversal of the at least one completed business transaction results into reversal to a same state as existed earlier. (Tholl: See page 56, 13.4.1 REVERSE: “At the transaction level, EDI and Paper claims can be reversed. Refused claims notes: Refused claim as a business transaction maintains the same state because it cannot be reversed.)
Regarding claim 5:
Tholl discloses the following:
The system as claimed in claim 1, 
wherein the at least one business transaction (reads on “the received claim”) comprises the effective date (reads on “an effective date”) and the priority date (reads on “an execution order”), and (Tholl: See paragraph [0050] “The comparison module 41 configured for comparing the claim date to each of the an effective date and an expiry date of the benefit container references 329, in order to determine if the respective secondary benefit container 328 is part of the set of benefit codes 103 for use in processing the received claim 12, such that the non-matching dates exclude the respective secondary benefit container 328 from being included in an execution order as listed in the corresponding primary benefit container 326.”)
wherein a predefined incremental running sequence is used to execute the reversal mechanism. (Tholl: See pages 38-39, 8.3.10 REVERSE: “Reverse a pended or closed claim or predetermination, disregarding adjudication results. Reversing a closed claim results in a same-day reversal; reversing a paid claim or predetermination results in a full claim reversal. Reversed claims must include an explanatory Note and Explain Code. This functionality allows users to cancel an active claim experience record. The process updates the original claim with the reversal claim identifier. This action will also create a negative dollar amount against the original claims payee (Provider or Member).”, and see also page 56, 13.4.1 REVERSE)
Regarding claims 6 and 11: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 7: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 9: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claim 10: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/YONGSIK PARK/Examiner, Art Unit 3695
November 17, 2021                                                                                                                                                                                                       
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/18/2021